DETAILED ACTION
This action is responsive to the following communication: the claims filed on 06/18/2021.  This action is made Non-Final.
Claims 1-2 are pending in the case.  Claims 1-2 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,289,287 B2 (hereinnafter as “287). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced U.S. Patent as follows:

Instant Application 17/351,567
U.S. Patent “287
Claim 1
A computer program product comprising a non-transitory computer-readable medium having instructions encoded thereon that, when executed by a processor, cause the processor to:
Claim 1
A computer program product comprising a non-transitory computer-readable medium having instructions encoded thereon that, when executed by a processor, cause the processor to:
- automatically generate a plurality of icons based on contact information and a user-defined function, wherein the contact information and the user-defined function both enable a user to create the plurality of icons in association with a function including sending or sharing; 
- present a user interface to a user of a client device, wherein the user interface includes, 
- the plurality of icons, 
- visual data representing a view currently viewed by a video recording device, wherein the plurality of icons and the visual data are displayed simultaneously, wherein the plurality of displayed icons visually appear overlapping the visual data such that the user of the client device can view both the displayed icons and the visual data, wherein the plurality of displayed icons are associated with one or more types of destinations to which the visual data can be sent, and 
- receive only a single user action from the user of the client device selecting one of the plurality of displayed icons, wherein the single user action is touching and holding the selected icon on a touch screen for a threshold period of time; and 

- receive only a single user action from the user of the client device selecting one of the plurality of displayed icons, wherein the single user action is touching and holding the selected icon on a touch screen for a threshold period of time; and

- responsive to the single user action and not based on any subsequent input from the user of the client device, 
- responsive to the single user action and not based on any subsequent input from the user of the client device, 
- capture the visual data from the video recording device during the threshold period of time, wherein the captured visual data is a video clip representing images taken over time, and wherein the video clip is taken over a window of time corresponding to the touching and holding the selected icon, and 
- capture the visual data from the video recording device during the threshold period of time, wherein the captured visual data is a video clip representing images taken over time, and wherein the video clip is taken over a window of time corresponding to the touching and holding the selected icon, and 
- send, to one or more types of one or more contacts and destinations associated with the selected icon, the captured visual data.
- send, to one or more destinations associated with the selected icon, the captured visual data.
Claim 2 (system claim having similar limitations as recited in claim 1)
Claim 13 (system claim having similar limitations as recited in claim 1)


As shown in the above table, the claims of the referenced patent disclose all the limitation of the claims 1-2; therefore, are not patently distinct from the earlier patent claims and as such is unpatentable for obvious-type double patenting.  The instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,068,139 B2 (hereinnafter as “139). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced U.S. Patent as follows:

Instant Application 17/351,567
U.S. Patent “139
Claim 1
A computer program product comprising a non-transitory computer-readable medium having instructions encoded thereon that, when executed by a processor, cause the processor to:
Claim 1
A computer program product comprising a non-transitory computer-readable medium having instructions encoded thereon that, when executed by a processor, cause the processor to:
- present a user interface to a user of a client device, wherein the user interface includes, a plurality of icons, and visual data representing a view currently viewed by a video recording device, wherein the plurality of icons and the visual data are displayed simultaneously, wherein the plurality of displayed icons visually appear overlapping the visual data such that the user of the client device can view both the displayed icons and the visual data, wherein the plurality of displayed icons are associated with one or more types of destinations to which the visual data can be sent;
- receive only a single user action from the user of the client device selecting one of the plurality of displayed icons, wherein the single user action is touching and holding the selected icon on a touch screen for a threshold period of time; and 
- receive only a single user action from the user of the client device selecting one of the plurality of displayed icons, wherein the single user action is touching and holding the selected icon on a touch screen for a threshold period of time; and
- responsive to the single user action and not based on any subsequent input from the user of the client device, 
- responsive to the single user action and not based on any subsequent input from the user of the client device, 
- capture the visual data from the video recording device during the threshold period of time, wherein the captured visual data is a video clip representing images taken over time, and wherein the video clip is taken over a window of time corresponding to the touching and holding the selected icon, and 
- capture the visual data from the video recording device during the threshold period of time, wherein the captured visual data is a video clip representing images taken over time, and wherein the video clip is taken over a window of time corresponding to the touching and holding the selected icon, and 
- send, to one or more types of one or more contacts and destinations associated with the selected icon, the captured visual data.
- send, to one or more types of one or more contacts and destinations associated with the selected icon, the captured visual data.
Claim 2 (system claim having similar limitations as recited in claim 1)
Claim 2 (system claim having similar limitations as recited in claim 1)


As shown in the above table, the claims of the referenced patent disclose all the limitation of the claims 1-2; therefore, are not patently distinct from the earlier patent claims and as such is unpatentable for obvious-type double patenting.  The instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user" in line 4; “the client device” in line 4; “the plurality of displayed icons” in line 5; “the visual data” in line 9; “the video recording device” in line 9.  
Claim 2 recites the limitation "the user" in line 5; “the client device” in line 5; “the plurality of displayed icons” in line 6; “the visual data” in line 10.  
There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2016/0050289 A1; hereinafter as Cohen) in view of Spiegel et al. (US 8428453 B1; hereinafter as Spiegel).

	As to claims 1-2, Cohen teaches:
(claim 1) A computer program product comprising a non-transitory computer-readable medium having instructions encoded thereon that (see ¶ 0066; computer program products), when executed by a processor, cause the processor to:
(claim 2) A system, comprising: a video recording device; and one or more processors communicatively coupled to a network, wherein the one or more processors are configured to (See Cohen Fig. 1 and ¶¶ 0039, 0066 for a system with processor and video capture device)
receive only a single user action from the user of the client device selecting one of the plurality of displayed icons (see Figs. 4A-4D and Par. 0048 discloses the user can tap on button 418, this causes a digital image of the scene is generated and automatically shared with the selected group of receivers if the automatic share mode is ON, all in a single touch/interaction with the label/button 418.  ¶ 0046; in automatic sharing mode, additional user input is not required to share the digital images to the social networking services or selected contact groups. ¶ 0039-0040; the capture device can be operated in an automatic sharing mode; in response to generation of the digital content and operation of the capture device in the automatic sharing mode, the digital file automatically uploaded to the social networking service and the digital content automatically published to a viewing audience such as Friends, Family, Public, the digital content includes digital videos), [wherein the single user action is touching and holding the selected icon on a touch screen for a threshold period of time]; and 
responsive to the single user action and not based on any subsequent input from the user of the client device (see Figs. 4A-4D and Par. 0048 discloses the user can tap on button 418, this causes a digital image of the scene is generated and automatically shared with the selected group of receivers if the automatic share mode is ON, all in a single touch/interaction with the label/button 418.  ¶¶ 0014 discloses automatic sharing can be achieved in response to generation of the digital content without user interaction.  ¶ 0017; discloses social networking service as one of the types of destinations), 
capture the visual data from the video recording device [during the threshold period of time], wherein the captured visual data is a video clip representing images taken over time, and [wherein the video clip is taken over a window of time corresponding to the touching and holding the selected icon] (see Figs. 4A-4D and Par. 0048 discloses the user can tap on button 418, this causes a digital image of the scene is generated and automatically shared with the selected group of receivers if the automatic share mode is ON, all in a single touch/interaction with the label/button 418.  ¶ 0046; in automatic sharing mode, additional user input is not required to share the digital images to the social networking services or selected contact groups. ¶ 0039-0040; the capture device can be operated in an automatic sharing mode; in response to generation of the digital content and operation of the capture device in the automatic sharing mode, the digital file automatically uploaded to the social networking service and the digital content automatically published to a viewing audience such as Friends, Family, Public, the digital content includes digital videos.  see ¶ 0039; the user can generate a digital image and/or digital video using a capture device.  ¶ 0040; when the capture device is in the automatic sharing mode, digital content (e.g., digital images, digital videos) is automatically uploaded and published to the social networking service in response to generation of the digital content.  Therefore, Cohen discloses the captured visual data is a video clip representing images taken over time), and 
send, to one or more types of one or more contacts and destinations associated with the selected icon, the captured visual data (see Figs. 4A-4D and Par. 0048 discloses the user can tap on button 418, this causes a digital image of the scene is generated and automatically shared with the selected group of receivers if the automatic share mode is ON, all in a single touch/interaction with the label/button 418.  ¶ 0046; in automatic sharing mode, additional user input is not required to share the digital images to the social networking services or selected contact groups. ¶ 0039-0040; the capture device can be operated in an automatic sharing mode; in response to generation of the digital content and operation of the capture device in the automatic sharing mode, the digital file automatically uploaded to the social networking service and the digital content automatically published to a viewing audience such as Friends, Family, Public, the digital content includes digital videos).
	Cohen does not explicitly disclose: the single user action is touching and holding the selected icon on a touch screen for a threshold period of time and the video clip is taken over a window of time corresponding to the touching and holding the selected contact icon.
	Spiegel teaches present a user interface to a user of a client device (see Fig. 3) the user interface including a live feed of visual data captured by a video recording device displayed simultaneously with a contact icon (see Figs. 2-3 and Col. 2, lines 38-60; live feed 300 is displayed simultaneously with a contact icon 302).  Spiegel teaches the single user interaction lasting for a threshold period of time (See Fig. 2; Step 204; timer is started.   See Col. 2, lines 44-60; engagement persists for a specified period of time (e.g., 3 seconds), further see Col. 3 lines 47-67; persistent haptic context measured by the timer for a specified period of time); and capturing a video using a camera on the client device during the threshold period of time (See Fig. 2 and Col. 2 lines 44-60, Col. 3 lines 9-30, lines 47-54; the amount of time that a user presses the single mode input icon 302 determines whether a photograph will be recorded or a video); wherein a video clip is taken over a window of time corresponding to the touching and holding the selected contact icon (see Figs. 2-3 and Col. 2, lines 44-60; engagement persists for a specified period of time (e.g., 3 seconds), further see Col. 3 lines 47-67; persistent haptic context measured by the timer for a specified period of time. See Fig. 2 and Col. 2 lines 44-60, Col. 3 lines 9-30, lines 47-54; the amount of time that a user presses the single mode input icon 302 determines whether a photograph will be recorded or a video).
One of ordinary skill in the art would have found it obvious, at the time the invention was made, to combine the teachings of Cohen with the teachings of Spiegel to provide a mechanism of recording a video clip over a window of time as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Spiegel of recording a video data based on the touch and hold input (Spiegel: See Fig. 2 and Col. 2 lines 44-60, Col. 3 lines 9-30, lines 47-54), with a reasonable expectation of success. One would be motivated to combine the teachings of Cohen with the teachings of Spiegel to allow a user to navigate the displayed interface in a haptic contact engagement manner (see Spiegel Col. 1 lines 20-35).
	
Conclusion
 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Ruben et al. (US 9258480 B2): discloses a technique to selectively capture visual media using a single interface element. A touch controller may receive a haptic engagement signal indicating that a user has selected an interface element on a touch screen. A visual media capture component may be configured based on a duration of the user's engagement with the touch screen. The visual media capture component may be configured into a photo-specific mode based on a short duration engagement and into a video-specific mode based on an engagement longer than a set threshold. The visual media capture component may then capture visual media in the configured capture mode. This visual media may then be displayed for the user and optionally transmitted to an Internet-based service. By using a single touch-screen interface element to selectively control photo and/or video capture, users of a visual media application may more quickly and conveniently capture media of their desired type.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH AL KAWSAR can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179